Case 6:18-cv-00661-RRS-CBW Document 37 Filed 06/03/21 Page 1 of 8 PageID #: 159




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


 ALVIN FRANCOIS CASE NO. 6:18-CV-00661

 VERSUS JUDGE ROBERT R. SUMMERHAYS

 SCOTT ANSLUM ET AL MAGISTRATE JUDGE CAROL B.
                                                          WHITEHURST


                                      MEMORANDUM RULING

         The present matter before the Court is a Motion for Summary Judgment [ECF No. 31] filed


 by defendant Scott Anslum, Sheriff of St. Mary Parish, Louisiana. Anslum contends that plaintiff


 Alvin Francois' section 1983 claims are barred by the statute of limitations. For the reasons


 explained below, the Motion for Summary Judgment is GRANTED.


                                                     I.
                                               BACKGROUND


         Francois filed his Original Complaint on May 17, 2018, asserting claims under 42 U.S.C.


 1983 against Scott Anslum in his official capacity as Sheriff of St. Mary Parish, Louisiana.1


 Francois alleges that he was physically abused while he was incarcerated at the St. Mary Parish


 Law Enforcement Center ("SMPLEC").2 He also alleges that SMPLEC failed to provide medical

 treatment for his mental illness. Anslum filed a Motion for More Definite Statement, arguing that


 the Original Complaint failed to identify when Francois was detained at SMPLEC and the

 timeframe for the events underlying his section 1983 claims. In that motion, Anslum asserted that


 SMPLEC's records reflect that Francois had not been incarcerated at the facility since April of




 1 Complaint [ECF No. 1].
 2 Mat WO-13.
 3 Motion for More Defmite Statement [ECF No. 17].
Case 6:18-cv-00661-RRS-CBW Document 37 Filed 06/03/21 Page 2 of 8 PageID #: 160



 2016.4 The Magistrate Judge granted the motion,5 and Francois filed his Amended Complaint on


 March 30, 2020.6 In the Amended Complaint, Francois alleges that the conduct underlying his


 section 1983 claims occurred between May 17-19, 2017.7


          Anslum then filed the present Motion for Summary Judgment, arguing that there is no


 evidence that Francois was incarcerated at SMPLEC between May 17-19, 2017—or, indeed, at


 any time after April of 2016. Francois filed an Opposition to the Motion for Summary Judgment

 but did not attach any evidence supporting the May 17-19, 2017 timeline alleged in the Amended

 Complaint. Critically, Francois submitted a sworn affidavit that does not identify his dates of

 incarceration or otherwise support the timeframe in the Amended Complaint.


                                                      II.
                                               LAW AND ANALYSIS


          A. Summary Judgment Standard


          "A party may move for summary judgment, identifying each claim or defense—or the part


 of each claim or defense—on which summary judgment is sought."8 "The court shall grant


 summary judgment if the movant shows that there is no genuine dispute as to any material fact and


 the movant is entitled to judgment as a matter of law."9 "A genuine issue of material fact exists


 when the evidence is such that a reasonable jury could return a verdict for the non-moving party."10


 As summarized by the Fifth Circuit:

          When seeking summary judgment, the movant bears the initial responsibility of
          demonstrating the absence of an issue of material fact with respect to those issues
          on which the movant bears the burden of proof at trial. However, where the
          nonmovant bears the burden of proof at trial, the movant may merely point to an
          absence of evidence, thus shifting to the non-movant the burden of demonstrating

 4 Id.
 5 ECF No. 20.
 6 ECF No. 25.
 7MatWO-ll.
 8 Fed. R. Civ. P. 56(a).
 9 Id.
 10 Quality Infusion Care, Inc. v. Health Care Service Corp., 628 F.3d 725, 728 (5th Cir. 2010).
Case 6:18-cv-00661-RRS-CBW Document 37 Filed 06/03/21 Page 3 of 8 PageID #: 161



          by competent summary judgment proof that there is an issue of material fact
          warranting trial.11


 When reviewing evidence in connection with a motion for summary judgment, "the court must


 disregard all evidence favorable to the moving party that the jury is not required to believe, and


 should give credence to the evidence favoring the nonmoving party as well as that evidence


 supporting the moving party that is uncontradicted and unimpeached."12 "Credibility


 determinations are not part of the summary judgment analysis."13 Rule 56 "mandates the entry of


 summary judgment . . . against a party who fails to make a showing sufficient to establish the


 existence of an element essential to that party's case., and on which that party will bear the burden

 of proof."14


          B. Are Francois9 Section 1983 Claims Barred By Limitations?


          A cause of action under section 1983 is a federal cause of action. However, section 1983


 contains no independent limitations period. As a result, the "settled practice is to borrow an


 'appropriate' statute of limitations" from the forum state.15 The Fifth Circuit has held that


 Louisiana's one-year prescriptive period for personal injury actions under La. Civ. Code Ann. art


 3492 governs the limitations period for section 1983 claims filed in Louisiana.16 The parties do

 not dispute that a one-year limitations period applies to Francois5 claims.


          Based on the records submitted by Anslum, Francois was booked into SMPLEC on April


 8,2015 and subsequently transferred to the custody of Rivers Correctional on April 4, 2016. 7 The




 11 Lindsey v. Sears Roebuck and Co., 16 F.3d 616, 618 (5th Cir.1994) (internal citations omitted).
 12 Roberts v. Cardinal Servs., 266 F.3d 368, 373 (5fh Cir. 2001); see also Feist v. Louisiana, Dept. of Justice, Office
 of the Atty. Gen., 730 F.3d 450, 452 (5th Cir. 2013) (court must view all facts and evidence in the light most favorable
 to the non-moving party).
  13 Quorum Health Resources, L.LC. v. Maverick County Hosp. Dist., 308 F.3d 451, 458 (5th Cir. 2002).
  14 Patrick v. Ridge, 394 F.3d 311, 315 (5th Cir. 2004) (alterations in original) (quoting Celotex v. Catrett, 477 U.S.
 317,322(1986)).
  15 King-White v. Humble Indep. Sch. Dist., 803 F.3d 754, 758 (5th Cir. 2015) (citation omitted).
  16 See Lavellee v. Listi, 611 F.2d 1129 (5tii Cir.1980)
  17 See Exhibit A to ECF No. 31.
Case 6:18-cv-00661-RRS-CBW Document 37 Filed 06/03/21 Page 4 of 8 PageID #: 162



 records further reflect that Francois was transferred to Elayn Hunt Correctional on June 20, 2016,


 where he remained until his release from prison on March 25, 2017.18 Based on these records,


 Francois was not incarcerated at SMPLEC after April of 2016. This evidence refutes the


 allegations in the Amended Complaint that the events at SMPLEC—the denial of medical care


 and physical abuse—occurred between May 17-19, 2017. In response, Francois presented no


 evidence that he was incarcerated at SMPLEC during 2017, other than the bare allegations of the


 Amended Complaint. Francois submitted a sworn affidavit in support of his opposition to the


 Motion for Summary Judgment, but that affidavit does not identify the timeframe during which he

 was incarcerated at SMPLEC. In light of the summary judgment record, the latest that the events


 underlying Francois5 claims could have occurred is April 4, 2016. Based on this date, the one-year


 statute of limitations expired on April 4, 2017. Since this action was not filed until May 2018,

 Francois9 claims are barred by the statute of limitations.19


          C. Equitable Tolling

          Relying on Fisher v. Johnson20 Francois argues in the alternative that the doctrine of


 equitable tolling preserved his claims. Specifically, Francois posits that he suffers from


 schizophrenia and takes dmgs for the disease that affect his memory, judgment and decision-


 making.21 He argues that his claims were equitably tolled as a result of his mental illness and


 treatment. Because Louisiana law applies to the applicable limitations period, Louisiana law also


 applies to whether and under what circumstances that limitations period may be tolled.22 While



 18 Id.
 19 Francois points to an alleged inconsistency m the documents as to transfer dates: the documents apparently show
 an April 4, 2016 transfer date not only for SMPLEC but also Rivers Correctional. Viewing this evidence in the light
 most favorable to Francois, it does not create a genuine question of material fact as to Francois9 custody at SMPLEC.
 The documents show that he left SMPLEC's custody on April 4, 2016, and Francois has come forward with no
 evidence showing otherwise—not even in his sworn affidavit.
 20174F.3d710(5thCu-.1999).
 21 See Exhibit A to ECF No. 35
 22 See Wilson v. Hargroder, 46 F.3d 67 (5th Cir. 1995).
Case 6:18-cv-00661-RRS-CBW Document 37 Filed 06/03/21 Page 5 of 8 PageID #: 163



 Louisiana law does not recognize "equitable tolling" with respect to prescription, it recognizes the


 doctrine ofcontra non valentem as an exception to the general rules of prescription. Louisiana's


 doctrine of contra non valentem provides that "prescription does not run against one who is


 ignorant of the facts upon which their cause of action is based and applies an exception to the


 statutory prescriptive period where in fact and for good cause a plaintiff is unable to exercise his


 cause of action when it accrues."24 The doctrine generally suspends prescription only if the facts


 of the case fall into one of four narrow categories:


          1. Where there was some legal cause which prevented the courts or their officers from
              taking cognizance of or acting on the plaintiffs action;


          2. Where there was some condition coupled with a contract or connected with the
              proceedings which prevented the creditor from suing or acting;


          3. Where the debtor himself has done some act effectually to prevent the creditor from
              availing himself of his cause of action; and


          4. Where some cause of action is not known or reasonably knowable by the plaintiff, even
              though his ignorance is not induced by the defendant.25


 These categories and the doctrine in general are narrowly construed by Louisiana courts.2


          Francois9 grounds for applying the contra non valentem doctrine in the present case are his


 mental illness and the effects of the treatment for that mental illness. Francois5 argument appears


 to rely on the third and fourth categories of the doctrine; there is no evidence that would suggest


 that this case falls into the first two categories. With respect to the third category, there is no


 evidence that the actions ofAnslum or SMPLEC (as opposed to the effects ofFrancois9 mental


 illness) prevented Francois from timely filing this action. For this category of the doctrine to apply,




 23 Hillman v. .4^?, 63 1 So.2d I (La. 1994); Bouterie v. Crane, supra; Harvey v. Dixie Graphics, Inc., 593 So.2d 351
 (La. 1992); Plaquemines Parish Comtn Council v. Delta Development Co., Inc., 502 So.2d 1034, 1054 (La. 1987).
 24 Eastin v. Entergy Corp., 865 So. 2d 49, 55 (La. 2004) (emphasis in original).
 25 Wimberlyv. Gatch, 635 So. 2d 206, 211-13 (La. 1994).
 26 See, e.g., Doe v. Ainsworth, 540 So.2d 425, 426 (La. App. 1st Cir.1989) (noting that requests to apply the doctrine
 are "rarely accepted").
Case 6:18-cv-00661-RRS-CBW Document 37 Filed 06/03/21 Page 6 of 8 PageID #: 164



 the plaintiff must show that (1) the defendant has engaged in conduct "which rises to the level of

 concealment, misrepresentation, fraud or ill practice,"27 (2) the defendant's actions "effectually


 prevented the plaintiff from pursuing a cause of action,"28 and (3) the plaintiff must "have been


 reasonable in his or her inaction."29 Here, Francois alleges that SMPLEC failed to treat his mental


 illness but does not explain how this failure to treat his illness prevented him from timely filing

 suit. In his affidavit, Francois states that "during all pertinent times, he was on suicide watch and


 placed in solitary confinement at the Mary Parish Law Enforcement Center." [ECF No. 35-1 at ^


 6]. However, even assuming that this period of solitary confinement prevented Francois from


 pursuing his legal rights while confined at SMPLEC, it does not explain why he could not have

 exercised his legal rights after his release from SMPLEC on April 4, 2016. As previously

 explained, there is no evidence that Francois was incarcerated at SMPLEC from April 2016


 through the expiration of the limitations period in April 2017. In sum, Francois fails to show how

 Anslum's or SMPLEC's actions could have "effectually prevented [Francois] from pursuing a


 cause of action" after he left SMPLEC custody in April 2016. 30

          With respect to the fourth category of the doctrine, Francois has not explained how his


 mental illness and the treatment for that illness prevented him from timely filing suit because his


 claims were "not known or reasonably knowable."31 Nothing in the applicable Louisiana case law


 holds that the mere presence of a mental illness is sufficient to invoke the contra non


 valentem doctrine—rather the plaintiff must show that the illness actually prevented the timely


 filing of a suit.32 Here, there is no evidence that Francois was ever adjudicated legally incompetent.




 27 Fontenotv. ABC Ins. Co., 674 So. 2d 960, 963 (La. 1996).
 28 Hendrickv. ABC Ins. Co., 787 So.2d 283, 290, 293(La. 2001).
 29 Jordan v. Employee Transfer Corp., 509 So.2d 420, 423 (La. 1987).
 30 Hendrick,1V1 So.2d at 290.
 31 Wimberly, 635 So. 2d 206, 211-13 (La. 1994).
 32 Wilson, 46 F.3d at 69.
Case 6:18-cv-00661-RRS-CBW Document 37 Filed 06/03/21 Page 7 of 8 PageID #: 165



 Moreover, even ifFrancois9 treatments affected his memory, judgment, and decision-making, the


 record does not create a genuine question of material fact over whether and how these conditions


 prevented the timely filing of a suit for the entire period from April 4, 2016 (the date ofFrancois9

 transfer from SMPLEC) through the expiration of the limitations period on April 4, 2017.

          Finally, Francois9 reliance on Fisher v. Johns on is inapt because that case is


 distinguishable. Fisher dealt with equitable tolling as a question of'federal law: whether equitable

 tolling applied to the limitations period for filing a writ of habeas corpus under the federal Anti-

 terrorism and Effective Death Penalty Act.33 The case did not address Louisiana's narrow contra


 non valentem doctrine in the context of a section 1983 action. Moreover, even if Fisher were


 applicable, in that case the Fifth Circuit actually affirmed the denial of tolling under circumstance

 more extreme than the circumstances reflected in the record of the present case. Specifically, in


 Fisher the plaintiff not only suffered from mental illness, he was confined in a special unit of the


 state prison for psychiatric treatment, did not have access to the law library (or presumably to


 incoming legal correspondence routed through the library), was legally blind without use of his


 glasses, and was denied access to his glasses during confinement.34 Nevertheless, the court denied


 relief: "But a brief period of incapacity during a one-year statute of limitations, even though rare,


 does not necessarily warrant equitable tolling."35 The court concluded that the evidence did not


 support the plaintiffs claim that his brief period of confinement prevented timely compliance with

 the one-year statute of limitations.36 Here, like Fisher, even ifFrancois has demonstrated that he


 suffers from a mental illness and adverse side effects from his treatment for that illness, he has


 offered nothing to show the duration of these effects or that the effects were so severe they




 33 174F.3dat712.14.
 34Mat5715
 35 Id.
 36 Mat 715-16
Case 6:18-cv-00661-RRS-CBW Document 37 Filed 06/03/21 Page 8 of 8 PageID #: 166



 prevented him from filing suit within the one-year limitations period. The doctrine of contra non


 valentem is therefore unavailable to preserve Francois' claims from dismissal under the statute of


 limitations.

                                                   * * *




         Based upon the foregoing reasons, the Court finds that there are no genuine issues of


 material fact and that defendant Anslum is entitled to summary judgment on the basis that the


 claims asserted by Francois are barred by the one-year limitations period applicable to these


 claims. The Motion for Summary Judgment is GRANTED, and the claims asserted by Francois


 are DISMISSED.
                                                 ^-
         THUS DONE in Chambers on this ^ day of June ,2021.




                                                           ROBERT R. SUMMEimAyS
                                                      UNITED STATES DISTRICT J08GE>/
